IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-12-00120-CR

ADAM W. RUFFIN,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                          From the County Court at Law
                              Coryell County, Texas
                             Trial Court No. 11-61394


                           MEMORANDUM OPINION


       Adam Wade Ruffin perfected this appeal from his conviction for assault family

violence. This Court has not issued an opinion or mandate in the appeal. Ruffin has

since died, and this Court received a copy of Ruffin’s death certificate. Ruffin’s death

during the pendency of his criminal appeal deprives this Court of jurisdiction. Freeman

v. State, 11 S.W.3d 240 (Tex. Crim. App. 2000).           The proper action is permanent

abatement of the appeal. See TEX. R. APP. P. 7.1(a)(2).

       Accordingly, this appeal is permanently abated.
                                               AL SCOGGINS
                                               Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal Permanently Abated
Opinion delivered and filed October 11, 2012
Do not publish
[CR25]




Adam W. Ruffin v. The State of Texas                         Page 2